UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

BRYAN ENCARNACION,

Plaintiff,
v. Case No. 8:18-cv-2527-T-02AAS
SHERIFF GRADY JUDD, et al.,

Defendants. ‘

/
QBM?_R

Before the Court is Bryan Encarnacion’s second amended complaint filed under 42 U.S.C.
§ 1983 (Doc. 9). Mr. Encarnacion is a Florida prisoner proceeding pro se, and he sues the following
defendants: Sheriff` Grady Judd, the Polk County Sheriff`s Department, and Deputy Dustin Tarrot
Wade. Mr. Encarnacion alleges that after he was arrested and handcuffed, Deputy Wade used
excessive force by grabbing the handcuffs and lifting him off his feet, which caused fractures to his
hands, wrist, and elbow. The Court has examined the second amended complaint in accord With 28
U.S.C. § 1915A.
DISCUSSION
I. Defendants Judd and Polk County Sheriff’s Office
Def`endants Judd and Polk County Sherist Off`lce are sued in their official capacities. “For
liability purposes, a suit against a public official in his official capacity is considered a suit against
the local government entity he represents,” see Owens v. Fulton County, 877 F.Zd 947, 951 n.5 (1 lth
Cir. 1989), here Polk County, Florida. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985);J0nes

v. Cannon, 174 F.3d 1271, 1293 n. 15 (1 lth Cir. 1999). “A governmental entity is not liable under

[§] 1983, merely as a matter of respondeat superior, for constitutional injuries inflicted by its
employees.” See Brown v. Neumann, 188 F.3d 1289, 1290 (l lth Cir. 1999) (citation omitted). A
local government is, however, liable under § 1983 “When execution of a government’s policy or
custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to
represent official policy, inflicts the inj ury.” Monell v. Departmem‘ of Social Services, 436 U.S. 658,
694 (1978) (holding that liability of municipalities and other governmental entities under § 1983 is
limited to instances of official policy or custom).

To attribute liability to SheriffJudd and the Sheriff’s Office in their official capacities under
§ 1983, Mr. Encarnacion must demonstrate that they had an official policy or custom that was “the
moving force of the constitutional violation.” Vineyard v. County of Murray, Ga., 990 F.2d 1207,
121 1 (1993) (quoting Polk County v. Dodson, 454 U.S. 312, 326 (1981)). Here, the second amended
complaint fails to allege facts sufficient to show the existence of a policy or custom that caused the
alleged violation of Mr. Encarnacion’s constitutional rights. Therefore, the second amended
complaint fails to state a claim for relief against Sheriff Judd and the Sheriff’s Office.
II. Deputy Wade

Although Mr. Encarnacion indicates that he sues Deputy Wade in his official capacity (see
Dkt. 9, p. 2), the Court liberally construes the second amended complaint as alleging a claim of use
of excessive force in violation of the Fourth Arnendment against Deputy Wade only in his individual
capacity. See Haz'nes v. Kerner, 404 U.S. 519, 520-21 (1972) (courts must read pro se plaintiffs
allegations in a liberal fashion). And accepting the allegations of the second amended complaint as
true, which the Court must do at this stage of the proceedings, Mr. Encamacion has adequately

alleged a claim for excessive use of force under the Fourth Amendment. See Christopher v.

Harbury, 536 U.S. 403 (2002) (in deciding a motion to dismiss, the Court must accept all factual
allegations in the complaint as true and take them in the light most favorable to plainting Lee v.
Ferraro, 284 F.3d l 188, l 197 (1 lth Cir. 2002) (“The Fourth Amendment’s freedom from
unreasonable searches and seizures encompasses the plain right to be free from the use of excessive
force in the course of an arrest.”).

Accordingly, it is ORDERED that:

l. The claims against Defendants Judd and Polk County Sheriff`s Departrnent are
DISMISSED without prej udice. If Mr. Encarnacion wishes to restate these claims, he may do so
by filing a third amended complaint not later than April l, 2019. If no third amended complaint is
timely filed, this action will proceed solely on Mr. Encarnacion’s Fourth Amendment use of
excessive force claim against Deputy Wade in his individual capacity.

2. The Clerk of Court is directed to mail a court-approved form for filing a civil rights
complaint with Mr. Encarnacion’s copy of this Order. The case number must be written on the form.

noNE AND oRDERED ar rampa, Florida, on 3a way 2 6 @' ,2019.

bva/@W'

WILLIAM“F. JUNG
United States District Judge

 

Copy to: B:yan Encamacion

